DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/483,656 entitled "INTERNET OF THINGS MERCHAN ORDER AND PAYMENT ENABLEMENT" with claims 2 to 19 pending.
Status of Claims
Claims 2 and 11 have been amended and are hereby entered.
Claim 1 is  cancelled.
Claims 2 to 19 are pending and have been examined.

Response to Amendment
The amendment filed March 2, 2021 has been entered. Claims 2 to 19 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed October 27, 2020.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims  2-19  are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 2 recites: 
“initialize payments using a virtual wallet service” 
“receiving….a request payment authentication”
“initiating the virtual wallet application”
“receiving a payment method selection”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to initialize payments or receive a payment method selection recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “Internet of Things (loT) device”, “virtual wallet service”, “loT device server”, “Call ID, a user ID, a merchant external ClientlD, and a SKU”, “merchant server”, “virtual wallet application”, and “computing device” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The Specification reads, [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). / [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  / [0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 2 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 3 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method” “computing device”, “activation notification”, “product data”, “IoT server”, and “virtual wallet application” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 3 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 4 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method” “order information”, “activation notification”, “Call ID and a Merchant External Client ID”, and “virtual wallet open platform” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 4 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 5 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”  , “virtual wallet open platform”, “Call ID and a Merchant External Client ID”, and “IoT server” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 5 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 6 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “order request”, “Call ID”, and “merchant server” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 6 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 7 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “order request”, “GetPayment API”, “virtual wallet open platform”, “Call ID”, and “merchant server” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 8 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “an encrypted payload”, “merchant server”, “Merchant API key”, and “consumer payment and order data” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 9 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “virtual wallet application”, “computing device”, “request payment authentication”, and “API key” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 10 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “order confirmation notification”,   and “virtual wallet application” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“initialize payments using a virtual wallet service” 
“receive….a request payment authentication”
“initiate the virtual wallet application”
“receive a payment method selection”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to initialize payments or receive a payment method selection recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “Internet of Things (loT) device”, “a processor and a memory in communication with the processor, the memory storing instructions”, “virtual wallet service”, “loT device server”, “Call ID, a user ID, a merchant external ClientlD, and a SKU”, “merchant server”, “virtual wallet application”, and “computing device” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  The Specification reads, [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). / [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  / [0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 12 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system” “computing device”, “activation notification”, “product data”, “IoT server”, and “virtual wallet application” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 13 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system” “order information”, “activation notification”, “Call ID and a Merchant External Client ID”, and “virtual wallet open platform” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 13 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 14 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”  , “virtual wallet open platform”, “Call ID and a Merchant External Client ID”, and “IoT server” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 14 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 15 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “order request”, “Call ID”, and “merchant server” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 16 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “order request”, “GetPayment API”, “virtual wallet open platform”, “Call ID”, and “merchant server” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 16 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 17 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “an encrypted payload”, “merchant server”, “Merchant API key”, and “consumer payment and order data” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 18 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “virtual wallet application”, “computing device”, “request payment authentication”, and “API key” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 19 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “order confirmation notification”,   and “virtual wallet application” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  The Specification reads, [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). / [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  / [0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 2-19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (“METHOD AND APPARATUS FOR PERFORMING PAYMENT”, U.S. Publication Number: 2017/0068953 A1), in view of Denton (“DATA TRANSFER DURING ELECTRONIC TRANSACTIONS”, U.S. Publication Number: 20180174121 A1),in view of Purves (“REMOTE PORTAL BILL PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20130346302 A1)






Regarding Claim 2, 
Kim teaches,
 A method for enabling an Internet of Things (loT) device to initialize payments using a virtual wallet service (Kim [0070] An electronic device according to an embodiment may include...Internet of Things (IoT) (e.g., lights, various sensors, an electric meter, a gas meter, a sprinkler system, street lights, a toaster, fitness equipment, a hot water tank, a heater, a boiler, etc.), and so on. / Kim [0071] An electronic device according to embodiments may include one or more of furniture or a portion of a building/structure, an electronic board, an electronic signature receiving device, a projector, various measuring instruments (e.g., a water meter, an electric meter, a gas meter and a wave meter), etc. In various embodiments of the present disclosure, an electronic device may also include a combination of the components listed above. / Kim [Abstract] An electronic device and a method of payment are provided. / Kim [0141] The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614.)
comprising: receiving, at a computing device executing a virtual wallet application, a request payment authentication from an loT device server, the IoT device server corresponding to the IoT device, (Kim [0141] Referring to FIG. 6, the payment system 600 is capable of including an electronic device (device) 610 and/or a server...The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614.....The payment server 620 is capable of including a payment service server 622 and/or a token requester server (token requester) 624. / Kim [0142] The payment application 612 is capable of providing interface related to user authentication via Identification & Verification (ID&V). / Kim [0070] An electronic device according to an embodiment may include...Internet of Things (IoT) (e.g., lights, various sensors, an electric meter, a gas meter, a sprinkler system, street lights, a toaster, fitness equipment, a hot water tank, a heater, a boiler, etc.), and so on. / Kim [0074] Referring to FIG. 1, the electronic device 101, 102 or 104 and the server 106 are connected to each other via a network 162 or a short-range communication 164.)
the request payment authentication including an original Call ID, (Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram /Kim [0637] In an embodiment of the present disclosure, with reference to FIGS. 18 and 44, the payment module is capable of creating a one-time random number and encrypting the generated one-time random number by using a key of the TEE, e.g., a device root key (DRK). The payment module is capable of transmitting the encrypted one-time random number to the secure environment relay module 1846 via the secure environment driver module 1853.)
 a user ID, (Kim [0280] In an embodiment of the present disclosure, the account management module is capable of managing information to be exchanged with a payment server 720 (shown in FIG. 7), e.g., a user's unique identifier (e.g., a Samsung account id or a device id), card information, membership information, etc., via the payment application. The user identifier may include a user's subscription accounts to manage a number of business-related cards (e.g., Visa.RTM. card or Master.RTM. card),)
 a merchant external ClientlD, (Kim [0629] The transaction data 4101 may contain card expired date 4102 and store information 4103, e.g., a merchant ID. The electronic device may obtain the merchant ID 4103 from an external device using the communication module (e.g., 3G, 4G, Wi-Fi, NFC, etc.).)
the user ID corresponding to one or more of the computing device and the virtual wallet, (Kim [0280] In an embodiment of the present disclosure, the account management module is capable of managing information to be exchanged with a payment server 720 (shown in FIG. 7), e.g., a user's unique identifier (e.g., a Samsung account id or a device id), card information, membership information, etc., via the payment application. The user identifier may include a user's subscription accounts to manage a number of business-related cards (e.g., Visa.RTM. card or Master.RTM. card),)
initiating the virtual wallet application at the computing device; (Kim [0143] In various embodiments of the present disclosure, the payment application 612 is capable of performing a payment transaction, using the payment application 612. For example, the payment application 612 may provide the user with a payment function by executing a preset application, Simple Pay or Quick Pay. The user runs the payment application 612 to make a payment function and is provided with information related to the payment function.)
receiving a payment method selection at the virtual wallet application at the computing device; (Kim [0264] In an embodiment of the present disclosure, the payment management module 1831 is capable of making a payment using the registered card. The user selects one of a number of registered cards in order to make a payment. The user moves the electronic device to a POS terminal 740 (shown in FIG. 7). The payment management module 1831 receives information regarding a product (e.g., price) from the POS terminal 740 and displays the information on the display 160.)
Kim does not teach receiving, at the virtual wallet application, a new Call ID from a virtual wallet server in response to the original Call ID, the merchant external ClientlD, the SKU, and the payment method selection, said new Call ID being specific to the merchant server; wherein the new Call ID includes payment data corresponding to the payment method selection, and the new Call ID allows only the merchant server to decrypt the payment data.
Purves teaches,
receiving, at the virtual wallet application, a new Call ID from a virtual wallet server in response to the original Call ID, the merchant external ClientlD, the SKU, and the payment method selection, said new Call ID being specific to the merchant server;
(Examiner interprets the "new Call ID" as a transaction identifier associated with the merchant server. The  transaction identifier may or may not combine elements of  a server identifier (e.g., network address )
Purves  [0446] The wallet server may parse the received information 
Purves [0395]  a merchant transaction identifier 
Purves [0381]  In some embodiments, a merchant transaction code (e.g., an order number, customer code, transaction identifier, seller identifier, and/or the like)
Purves [0360]  server may extract the identifier specifying the order for which shipping information is requested
Purves [0236] In some embodiments, a database, e.g., a pay network database, may store details of the issuer server(s) associated with the issuer(s). In some embodiments, the pay network server may query a database, e.g., 1715, for a network address of the issuer(s) server(s), for example by using a portion of a user payment card number, or a user ID (such as an email address) as a keyword for the database query. 
Purves  [0105] as such, subset and superset features and data sets of each or a combination of the aforementioned payment platforms (e.g., see FIGS. 4A-6B) may be accessed, modified, provided, stored, etc. via cloud/server services and a number of varying client devices
Purves  [0670] it is to be understood that the logical and/or topological structure of any combination of any data flow sequence(s), program components (a component collection), other components and/or any present feature sets as described in the figures and/or throughout are not limited to a fixed operating order and/or arrangement, but rather, any disclosed order is exemplary and all equivalents, regardless of order, are contemplated by the disclosure.)
wherein the new Call ID includes payment data corresponding to the payment method selection, and the new Call ID
(Purves  [0339] The customers may select a payment method and enter payment information on the payment window 101515 b to complete the purchase....In instances where there is a card on file, a wallet functionality may be invoked ...The customer may then receive the item, and the transaction may be settled through the merchant's account.
Purves  [0420] set up of one-way identity federation with a merchant to enable a customer to log in to a merchant through the wallet, real-time API calls for merchants to be able to display rich information about payment methods linked to customer relationship, and/or the like.
Purves [0381]  In some embodiments, a merchant transaction code (e.g., an order number, customer code, transaction identifier, seller identifier, and/or the like)
Purves  [0670] it is to be understood that the logical and/or topological structure of any combination of any data flow sequence(s))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Purves does not teach allows only the merchant server to decrypt the payment data.
Denton teaches,
allows only the merchant server to decrypt the payment data. (Denton [0107] Data transmitted from the auto-submission application 18 on the user end device 14, as well as stored on the user end device 14, may be encrypted to ensure that it can only be decrypted by an intended destination device or system, e.g., in the present embodiment the merchant e-commerce server 12)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim and the bill payment processing teachings of Purves to incorporate the data transfer teachings of Purves regarding “data transfer between a financial institution and an end user device during e-commerce transactions.” (Denton [0001]).        The modification would have been obvious, because it is merely applying a known technique (i.e. data transfer processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. enhanced “security, especially as the personal information provided by a user, … typically includes sensitive information, in the form of billing and transactional information such as credit card details, social security information or the like.” Denton [0005] )
Regarding Claim 3, 
Kim, Purves, and Denton teach the method of Claim 2 as described earlier.
Kim teaches,
  wherein initiating the virtual wallet application at the computing device further (Kim [0143] In various embodiments of the present disclosure, the payment application 612 is capable of performing a payment transaction, using the payment application 612. For example, the payment application 612 may provide the user with a payment function by executing a preset application, Simple Pay or Quick Pay. The user runs the payment application 612 to make a payment function and is provided with information related to the payment function.)
comprises, in response to an activate for payment signal, (Kim [0321] The server is capable of controlling the status of the payment module. For example, the server is capable of performing the activation, suspension, resumption, or disposal of the payment module.)
communicating an activation notification from the IoT device to the virtual wallet application (Kim [0141] Referring to FIG. 6, the payment system 600 is capable of including an electronic device (device) 610 and/or a server...The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614.....The payment server 620 is capable of including a payment service server 622 and/or a token requester server (token requester) 624. / Kim [0295] when a payment module in one of the devices is activated / Kim [0165]  The electronic device 910 is capable of including a payment application (a wallet application) 912, a payment manager 914 and/or a secure storage 916.)
 and order information for the product data for the merchant (Kim [0264] The user moves the electronic device to a POS terminal 740 (shown in FIG. 7). The payment management module 1831 receives information regarding a product (e.g., price) from the POS terminal 740)
to the IoT server. (Kim [0070] An electronic device according to an embodiment may include...Internet of Things (IoT) (e.g., lights, various sensors, an electric meter, a gas meter, a sprinkler system, street lights, a toaster, fitness equipment, a hot water tank, a heater, a boiler, etc.), and so on. / Kim [0074] Referring to FIG. 1, the electronic device 101, 102 or 104 and the server 106 are connected to each other via a network 162 or a short-range communication 164.)
Regarding Claim 4, 
Kim, Purves, and Denton teach the method of Claim 3 as described earlier.
Kim teaches,
  in response to the activation notification (Kim [0141] Referring to FIG. 6, the payment system 600 is capable of including an electronic device (device) 610 and/or a server...The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614.....The payment server 620 is capable of including a payment service server 622 and/or a token requester server (token requester) 624. / Kim [0295] when a payment module in one of the devices is activated / Kim [0165]  The electronic device 910 is capable of including a payment application (a wallet application) 912, a payment manager 914 and/or a secure storage 916.)
 and the order information, (Kim [0264] The user moves the electronic device to a POS terminal 740 (shown in FIG. 7). The payment management module 1831 receives information regarding a product (e.g., price) from the POS terminal 740)
 communicating the new Call ID and a Merchant External Client ID (Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0637] In an embodiment of the present disclosure, with reference to FIGS. 18 and 44, the payment module is capable of creating a one-time random number and encrypting the generated one-time random number by using a key of the TEE, e.g., a device root key (DRK). The payment module is capable of transmitting the encrypted one-time random number to the secure environment relay module 1846 via the secure environment driver module 1853.)
to a virtual wallet open platform. (Kim [0141] The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614 / Kim [0142]  the payment application 612 may include a payment application 612, e.g., Samsung Pay™ application. / Kim [0153] In an embodiment of the present disclosure, LoopPay™ fob may include an external payment module which is connected to the electronic device 710 via a microphone. / Kim [0157]  In this case, the electronic device 710 is functionally or operatively connected to the accessory (e.g., LoopPay™ fob) via the input/output interface 150 (e.g., earphones 286).)
Regarding Claim 5, 
Kim, Purves, and Denton teach the method of Claim 4 as described earlier.
Kim teaches,
   in response to the new Call ID (Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0637] In an embodiment of the present disclosure, with reference to FIGS. 18 and 44, the payment module is capable of creating a one-time random number and encrypting the generated one-time random number by using a key of the TEE, e.g., a device root key (DRK). The payment module is capable of transmitting the encrypted one-time random number to the secure environment relay module 1846 via the secure environment driver module 1853.)
and the Merchant External Client ID, (Kim [0629] The transaction data 4101 may contain card expired date 4102 and store information 4103, e.g., a merchant ID. The electronic device may obtain the merchant ID 4103 from an external device using the communication module (e.g., 3G, 4G, Wi-Fi, NFC, etc.).)
returning the new Call ID to the IoT server (Kim [0670] The payment server 4907 (e.g., the payment server 920 shown in FIG. 9) is capable of transmitting/receiving information related to payment (e.g., payment information) to/from the payment application 4901. / Kim [0671] The TSM 4909 of the first issuer is capable of transmitting/receiving information related to payment to/from the TSP 4911 of the first issuer, the second issuer 4915 (e.g., the second issuer 942 shown in FIG. 9), and the TSP 4913 of the second issuer, and approving of the payment. / Kim [0141] Referring to FIG. 6, the payment system 600 is capable of including an electronic device (device) 610 and/or a server...The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614.....The payment server 620 is capable of including a payment service server 622 and/or a token requester server (token requester) 624.)
 from the virtual wallet open platform. (Kim [0141] The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614 / Kim [0142]  the payment application 612 may include a payment application 612, e.g., Samsung Pay™ application.  / Kim [0153] In an embodiment of the present disclosure, LoopPay™ fob may include an external payment module which is connected to the electronic device 710 via a microphone. / Kim [0157]  In this case, the electronic device 710 is functionally or operatively connected to the accessory (e.g., LoopPay™ fob) via the input/output interface 150 (e.g., earphones 286).)
Regarding Claim 6, 
Kim, Purves, and Denton teach the method of Claim 5 as described earlier.
Kim teaches,
    including the new Call ID. (Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0637] In an embodiment of the present disclosure, with reference to FIGS. 18 and 44, the payment module is capable of creating a one-time random number and encrypting the generated one-time random number by using a key of the TEE, e.g., a device root key (DRK). The payment module is capable of transmitting the encrypted one-time random number to the secure environment relay module 1846 via the secure environment driver module 1853.)
Kim does not teach further comprising communicating an order request to a merchant server.
Denton teaches,
further comprising communicating an order request to a merchant server (Denton [0045] On receipt of an instruction from an end user to commence the automated checkout process, the auto-submission application 18 executed on the end user device 14 is configured to manage the checkout process on behalf of the end user. In one embodiment the auto-submission application 18, which is informed by the application processing system 16, communicates with one or more devices, data stores and/or systems, e.g., ...the e-commerce merchant server 12)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim and the bill payment processing teachings of Purves to incorporate the data transfer teachings of Purves regarding “data transfer between a financial institution and an end user device during e-commerce transactions.” (Denton [0001]).        The modification would have been obvious, because it is merely applying a known technique (i.e. data transfer processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. enhanced “security, especially as the personal information provided by a user, … typically includes sensitive information, in the form of billing and transactional information such as credit card details, social security information or the like.” Denton [0005] )
Regarding Claim 7, 
Kim, Purves, and Denton teach the method of Claim 6 as described earlier.
Kim teaches,
    using the new Call ID(Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0637] In an embodiment of the present disclosure, with reference to FIGS. 18 and 44, the payment module is capable of creating a one-time random number and encrypting the generated one-time random number by using a key of the TEE, e.g., a device root key (DRK). The payment module is capable of transmitting the encrypted one-time random number to the secure environment relay module 1846 via the secure environment driver module 1853.)
Kim does not teach further comprising, in response to the order request, communicating a GetPayment API from the merchant server to the virtual wallet open platform
Purves teaches,
further comprising, in response to the order request, communicating a GetPayment API from the merchant server to the virtual wallet open platform (Purves [0440] In one implementation, the merchant server may use the user sign as a trigger to request current user information from the wallet server. The merchant server may generate and send a user information request message 20926 to the wallet server. ...In one implementation, the merchant server may utilize callbacks via APIs, inline widgets, etc., to pull user information from the wallet. For example, the merchant server may call the getPayment API to obtain payment method details such as card nicknames, brand, last 4 digits, etc. /  Purves [0148] Although only getPayment API call is discussed in detail, other API calls such as those listed in Table 1 may also be called by the merchant server to obtain information including address nick name, indicator for default/primary address, active loyalty programs, program names, indicator for current/primary loyalty program, request to instantiate a purchase against the customer ID, retrieve and redeem previous purchase records for the customer, and/or the like.  In an alternate implementation, instead of the merchant making the API calls to obtain the user information, the wallet server may push user information to the merchant.  In some implementations, the information push may be a one-time event, for example, when the user connects a new service (e.g., a merchant) to a wallet.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Regarding Claim 8, 
Kim, Purves, and Denton teach the method of Claim 7 as described earlier.
Kim does not teach further comprising communicating an encrypted payload to the merchant server using a Merchant API key, the encrypted payload including consumer payment and order data.
 Purves teaches,
further comprising communicating an encrypted payload to the merchant server using a Merchant API key, the encrypted payload including consumer payment and order data. (Purves [0326] The API key may identify the general API access configuration settings, and the token may be an encrypted token for the merchant account. / Purves [0440] In one implementation, the token may be generated using one or more parameters such as the merchant's API key, customer ID, merchant ID, merchant name, customer name, and/or the like. In a further implementation, the token may be encrypted. / Purves [0120] In the above example, the payment request includes information fields such as user profile information, bill information and user's payment configuration parameters. / Purves [0146] In one implementation, the token may be generated using one or more parameters such as the merchant's API key, customer ID, merchant ID, merchant name, customer name, and/or the like. In a further implementation, the token may be encrypted. / Purves [0354]  Cryptographic processor interfaces may allow for expedition of encryption and/or decryption requests by the cryptographic component; /  Purves [0099] which may contain the user's payment information, the amount to transfer, and/or the like. / Purves [0167] In this and other embodiments, the consumer may choose to create an account 1410 with the merchant and provide contact/shipping information 1407 and/or payment information 1408 to complete the transaction.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Regarding Claim 9, 
Kim, Purves, and Denton teach the method of Claim 8 as described earlier.
Kim teaches,
wherein initiating the virtual wallet application at the computing device includes initiating the virtual wallet application at the computing device in response to the request payment authentication, (Kim [0141] The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614. / Kim [0143] In various embodiments of the present disclosure, the payment application 612 is capable of performing a payment transaction, using the payment application 612. For example, the payment application 612 may provide the user with a payment function by executing a preset application, Simple Pay or Quick Pay. The user runs the payment application 612 to make a payment function and is provided with information related to the payment function. / Kim [0231] The AP 1401 is capable of detecting a first authentication service transaction and transmitting a first authentication service transaction command to the first communication module 1403. In various embodiments of the present disclosure, the first authentication service transaction command may be an instruction to perform the authentication procedure based on the first communication module 1403.)
Kim does not teach and initiating the virtual wallet application at the computing device includes initiating the virtual wallet application at the computing device using an API key.
 Purves teaches,
and initiating the virtual wallet application at the computing device includes initiating the virtual wallet application at the computing device using an API key. (Purves [0250] In some implementations the user may use a wallet-enabled electronic device to send a checkout request 2102 to the merchant containing information about the products the user would like to purchase. / Purves [0441] In one implementation, the wallet server may validate the request by confirming the customer ID, API key and/or the token are correct. At 20930, the wallet server may use the customer ID, for example, to query one or more databases / Purves [0447] The customer ID may be sent to the merchant. Using the customer ID and/or API keys or tokens, the merchant may request customer information such as shipping address, payment method, and/or the like at 201055. The wallet may provide the merchant the information that is permitted for sharing by the customer preferences and permissions.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Regarding Claim 10, 
Kim, Purves, and Denton teach the method of Claim 9 as described earlier.
Kim does not teach further comprising communicating an order confirmation notification to the virtual wallet application.
Purves teaches,
further comprising communicating an order confirmation notification to the virtual wallet application. (Purves [0243] The issuer server may provide an individual payment confirmation, e.g., 1828, to the pay network server, which may forward, e.g., 1829, the funds transfer message to the acquirer server.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Claim 11 is rejected on the same basis as Claim 2.
Claim 12 is rejected on the same basis as Claim 3.
Claim 13 is rejected on the same basis as Claim 4.
Claim 14 is rejected on the same basis as Claim 5.
Claim 15 is rejected on the same basis as Claim 6.
Claim 16 is rejected on the same basis as Claim 7.
Claim 17 is rejected on the same basis as Claim 8.
Claim 18 is rejected on the same basis as Claim 9.
Claim 19 is rejected on the same basis as Claim 10.

Response to Remarks
Applicant's arguments filed on March 2, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101
Applicant's arguments filed on March 2, 2021 have been fully considered but they are not persuasive.   Even with the amended features, the independent claims clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to initialize payments or receive a payment method selection recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The Applicant states:
“loT devices may not have a way to present information directly or needed a conduit device. How does not ensure the security of the payment, both from the user to the merchant and the merchant to the user? The Office fails to appreciate the interactions, as well as the contents of the information received at the virtual wallet server, the merchant server, and the virtual wallet application at the computing device… Applicant respectfully submits that aspects of the invention solve a practical application specific to the IoT devices and the interactions between that and the consumers."
Examiner responds:
Examiner does not view an IoT device any differently than any other computing device.  
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
The Applicant’s Specification supports the assertion that an IoT device is equivalent to a generic computing device:
  [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). 
 [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  
[0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new/additional prior art. 
Applicant’s remarks focused on Kim as failing to teach the amended claims. Examiner found Purves to teach the amended claims. Therefore, the Applicant’s remarks are rendered moot.
The rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jacob (“PAYMENT CHECKOUT WITHIN AN APPLICATION”, U.S. Publication Number: 20160253667 A1) proposes a computer system which assists a user in making a transaction by using a call identifier (“Call ID”) and in response to the payment processor server verifying the CALL ID from the POS and transaction amount from the merchant backend system and purchase data with the merchant processor/acquirer, the payment processor server may inform the POS through the merchant backend computing system that the transaction is authorized.
Katzin (“UNIVERSAL ELECTRONIC PAYMENT APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20140337175 A1) transform touchscreen inputs into a virtual wallet mobile application interface, via UEP components, into purchase transaction triggers and receipt notices.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697